[Cite as State ex rel. Varnau v. Wenninger, 131 Ohio St.3d 169, 2012-Ohio-224.]




       THE STATE EX REL. VARNAU, APPELLANT AND CROSS-APPELLEE, v.
            WENNINGER, SHERIFF, APPELLEE AND CROSS-APPELLANT.
                     [Cite as State ex rel. Varnau v. Wenninger,
                        131 Ohio St.3d 169, 2012-Ohio-224.]
Quo warranto to oust county sheriff—Court of appeals’ judgment denying writ
        and denying attorney fees to sheriff affirmed.
   (No. 2011-1414—Submitted January 18, 2012—Decided January 26, 2012.)
    APPEAL and CROSS-APPEAL from the Court of Appeals for Brown County,
                        No. CA2009-02-010, 2011-Ohio-3904.
                                 __________________
        Per Curiam.
        {¶ 1} This is an appeal and cross-appeal from a judgment entered, upon
remand, by the court of appeals denying a writ of quo warranto to oust appellee
and cross-appellant, Dwayne Wenninger, from the office of sheriff of Brown
County and to order that appellant and cross-appellee, Dennis J. Varnau, be
entitled to the office. Because the court of appeals did not err in denying the writ
or in denying an award of attorney fees to Wenninger, we affirm.
                                           Facts
        {¶ 2} Wenninger has been the Brown County sheriff since January 2001,
having won elections in 2000, 2004, and 2008. The board of elections certified
that he had met the applicable qualifications to be a sheriff’s candidate for each of
the elections.
        {¶ 3} In 2004, a protest was lodged against Wenninger’s candidacy for
sheriff, but it was withdrawn.
        {¶ 4} In 2008, Varnau, an independent candidate for sheriff, filed a
protest against Wenninger’s candidacy for sheriff. The board of elections denied
                            SUPREME COURT OF OHIO




the protest because, among other reasons, it was not “filed by a member of the
appropriate party.”
       {¶ 5} Varnau then sought a writ of mandamus to compel the board of
elections to accept as valid the protest he had filed against Wenninger’s
candidacy. The Brown County Court of Common Pleas dismissed the mandamus
action because, among other reasons, “the extraordinary remedy of mandamus is
not appropriate in that there is a legal remedy at law through a quo warranto
action,” and Varnau’s protest was not “filed by a ‘qualified elector who is a
member of the same political party as the candidate and who is eligible to vote at
the primary election for the candidate whose declaration of candidacy the elector
objects to,’ pursuant to R.C. 3513.05.”      The court of appeals affirmed the
dismissal, finding: “Should Wenninger be elected and take office, [Varnau] has
other legal remedies.”
       {¶ 6} In February 2009, following the election victory by Wenninger,
Varnau filed a complaint in the court of appeals for a writ of quo warranto to oust
Wenninger from the office of sheriff and to place Varnau in that office. Varnau
claimed that because he was the only lawful sheriff’s candidate at the November
2008 election, he is entitled to the office. Wenninger moved to dismiss the
complaint and attached his affidavit to the motion.        The court of appeals
converted the motion for dismissal to a motion for summary judgment, Varnau
moved for summary judgment, and the parties submitted evidence.
       {¶ 7} On August 16, 2010, the court of appeals granted Wenninger’s
motion for summary judgment and denied the writ. State ex rel. Varnau v.
Wenninger, Brown App. No. CA2009-02-010, 2010-Ohio-3813, 2010 WL
3212016.
       {¶ 8} On appeal, we held that the court of appeals erred in holding that
the previous administrative determinations of the board of elections precluded the
quo warranto action, and we remanded the cause to the court of appeals for



                                        2
                                January Term, 2012




further proceedings. State ex rel. Varnau v. Wenninger, 128 Ohio St.3d 361,
2011-Ohio-759, 944 N.E.2d 663.
         {¶ 9} On remand, the court of appeals denied Varnau’s motion for
summary judgment, granted Wenninger’s motion for summary judgment, and
denied the writ of quo warranto. The court of appeals taxed the costs of the
proceedings to Varnau, but it did not award Wenninger attorney fees as part of the
costs.
         {¶ 10} This cause is now before the court upon Varnau’s appeal and
Wenninger’s cross-appeal.
                                  Legal Analysis
                         Varnau’s Appeal: Quo Warranto
         {¶ 11} In his appeal as of right, Varnau asserts that the court of appeals
erred in denying the writ of quo warranto.
         {¶ 12} “To be entitled to the writ of quo warranto, the relator must
establish that the office is being unlawfully held and exercised by respondent and
that relator is entitled to the office.” State ex rel. Zeigler v. Zumbar, 129 Ohio
St.3d 240, 2011-Ohio-2939, 951 N.E.2d 405, ¶ 23. Moreover, “[i]f a relator in a
quo warranto proceeding fails to establish entitlement to the office, judgment may
still be rendered on the issue of whether respondent lawfully holds the disputed
office.” State ex rel. Myers v. Brown (2000), 87 Ohio St.3d 545, 547, 721 N.E.2d
1053.
         {¶ 13} Varnau asserts that Wenninger is not entitled to the office of
sheriff, because when he was elected in 2000 and took office for his first four-
year term in January 2001, Wenninger did not meet the supervisory-experience
requirement or the postsecondary-education requirement of R.C. 311.01(B)(9),
and this deficiency resulted in Wenninger’s having a break in service that
invalidated his peace-officer certificate of training and led to Wenninger’s not




                                         3
                             SUPREME COURT OF OHIO




meeting the qualifications for sheriff under R.C. 311.01(B)(8) starting in January
2005.
        {¶ 14} We disagree. As the court of appeals correctly concluded, “any
challenge to Wenninger’s qualifications to run for or hold the office of sheriff for
the 2000 and 2004 election terms has been rendered moot as those office terms
have already expired,” and “Varnau cannot seek to invalidate Wenninger’s
present term of office based on an alleged prior disqualification from an expired
term of office.” State ex rel. Varnau v. Wenninger, Brown App. No. CA 2009-02-
010, 2011-Ohio-3904, at ¶ 38, 44. Wenninger raised defenses of mootness and
laches in his motion for summary judgment.
        {¶ 15} A quo warranto claim must be timely directed to challenge a
current term of office rather than an expired one. See Zeigler, 129 Ohio St.3d
240, 2011-Ohio-2939, 951 N.E.2d 405, ¶ 14; State ex rel. Devine v. Baxter
(1959), 168 Ohio St. 559, 7 O.O.2d 431, 156 N.E.2d 746 (appeal from judgment
denying writ of quo warranto to remove members of board of trustees of a
cemetery association dismissed as moot when one-year terms to which members
were elected had expired, and those members who continued to hold office as
trustees did so by authority of their reelection to new terms of office); State ex rel.
Paluf v. Feneli (1995), 100 Ohio App.3d 461, 654 N.E.2d 360 (appointee’s quo
warranto claim to the office of city law director was rendered moot by the
expiration of the law director’s term of office).
        {¶ 16} Similarly, in State ex rel. Newell v. Jackson, 118 Ohio St.3d 138,
2008-Ohio-1965, 886 N.E.2d 846, ¶ 11, we held that “[t]o be entitled to a writ of
quo warranto to oust a good-faith appointee, a relator must take affirmative action
by either filing a quo warranto action or an injunction challenging the
appointment before the appointee completes the probationary period and becomes
a permanent employee.” Varnau could have raised his claims by filing an action
for quo warranto during Wenninger’s first four-year term of office beginning in



                                          4
                                January Term, 2012




January 2001 instead of waiting until Wenninger had already begun his third four-
year term of office beginning in January 2009 to raise his belated claim.
       {¶ 17} This result comports with our consistent requirement in election-
related cases that relators “act with the utmost diligence.”         Blankenship v.
Blackwell, 103 Ohio St.3d 567, 2004-Ohio-5596, 817 N.E.2d 382, ¶ 19. “If
relators in election cases do not exercise the utmost diligence, laches may bar an
action for extraordinary relief.” State ex rel. Craig v. Scioto Cty. Bd. of Elections,
117 Ohio St.3d 158, 2008-Ohio-706, 882 N.E.2d 435, ¶ 11. We have previously
held that extraordinary-writ actions challenging a sheriff candidate’s R.C.
311.01(B)(9) qualification may be barred by laches. See Campaign to Elect Larry
Carver Sheriff v. Campaign to Elect Anthony Stankiewicz Sheriff, 101 Ohio St.3d
256, 2004-Ohio-812, 804 N.E.2d 419; State ex rel. Landis v. Morrow Cty. Bd. of
Elections (2000), 88 Ohio St.3d 187, 724 N.E.2d 775.
       {¶ 18} Although Varnau’s status as a nonpartisan may have precluded
him from instituting a timely protest against Wenninger’s candidacy in the
November 2000 sheriff’s race, it did not preclude him from instituting a timely
quo warranto action after Wenninger took office in January 2001 to oust him from
office. Varnau did not do so, and he cannot belatedly raise his claim after the first
term has expired and Wenninger has subsequently been elected to second and
third four-year terms as sheriff.
       {¶ 19} As the court of appeals observed, “[t]he focus must remain on
Wenninger’s eligibility to run for and hold the office of sheriff for the present
term, not for the previous terms that have already expired.” (Emphasis sic.)
Varnau, 2011-Ohio-3904, at ¶ 44. For purposes of a quo warranto claim, “ ‘[h]is
office’ means his present office under his present commission, and not an old
expired term in the same office under a former election or appointment. He could
not be ousted from such former term of office, because the term has expired, and
he is not now in office under that term, and is not now an officer under that term.”



                                          5
                             SUPREME COURT OF OHIO




State ex rel. Wilmot v. Buckley (1899), 60 Ohio St. 273, 299-300, 54 N.E. 272,
construing the predecessor to R.C. 2733.35, which sets forth the statute of
limitations for bringing quo warranto actions; see also State ex rel. Fogle v.
Carlisle, 99 Ohio St.3d 46, 2003-Ohio-2460, 788 N.E.2d 1060, ¶ 10 (“Fogle’s
quo warranto claim is barred by R.C. 2733.35 because he brought his action more
than three years after his cause of action arose”).
       {¶ 20} The cases that Varnau cites are inapposite. For example, in State
ex rel. Huron Cty. Prosecutor v. Westerhold (1995), 72 Ohio St.3d 392, 650
N.E.2d 463, the quo warranto action was instituted by the prosecuting attorney to
challenge the appointment of a person to a veterans service commission only a
month and a half after the appointment. And in Zeigler, 129 Ohio St.3d 240,
2011-Ohio-2939, 951 N.E.2d 405, ¶ 15, the relator challenged his removal from
office before he was removed and filed his quo warranto action only 15 days after
his ouster. No comparable prompt action was taken by Varnau to challenge
Wenninger’s qualifications to be a candidate for sheriff in November 2000 or to
thereafter hold office.
       {¶ 21} Therefore, Varnau has not established that Sheriff Wenninger lacks
the qualifications under R.C. 311.01(B) to hold the office of sheriff for his third
four-year term, and the court of appeals properly denied the writ. By so holding,
it is unnecessary to address Varnau’s remaining contentions contesting the court
of appeals’ evidentiary rulings, because even if these contentions had merit, he
would not be entitled to the requested extraordinary relief in quo warranto.
                           Cross-Appeal: Attorney Fees
       {¶ 22} In his cross-appeal, Wenninger asserts that the court of appeals
erred in not awarding him attorney fees when he prevailed on Varnau’s quo
warranto claim.    During the proceedings in the court of appeals, Wenninger
requested that Varnau pay his attorney fees as part of the costs of the case.




                                          6
                               January Term, 2012




        {¶ 23} “Ohio has long adhered to the ‘American rule’ with respect to
recovery of attorney fees: a prevailing party in a civil action may not recover
attorney fees as a part of the costs of litigation.” Wilborn v. Bank One Corp., 121
Ohio St.3d 546, 2009-Ohio-306, 906 N.E.2d 396, ¶ 7. “An exception to this
general rule is that attorney fees may be awarded to a prevailing party when a
statute specifically authorizes it.” State ex rel. Doe v. Smith, 123 Ohio St.3d 44,
2009-Ohio-4149, 914 N.E.2d 159, ¶ 18.
        {¶ 24} Wenninger claims that R.C. 309.13 provides statutory support for
awarding him attorney fees in this case. That statute provides for an award of
attorney fees as part of costs if a prosecuting attorney failed to institute a civil
action for the protection of public funds after a taxpayer made a written request
that he do so and the taxpayer, upon securing the costs, brought such an action
and prevailed:
        {¶ 25} “If the prosecuting attorney fails, upon the written request of a
taxpayer of the county, to make the application or institute the civil action
contemplated in section 309.12 of the Revised Code, the taxpayer may make such
application or institute such civil action in the name of the state, or, in any case
wherein the prosecuting attorney is authorized to make such application, such
taxpayer may bring any suit or institute any such proceedings against any county
officer or person who holds or has held a county office, for misconduct in office
or neglect of his duty, to recover money illegally drawn or illegally withheld from
the county treasury, and to recover damages resulting from the execution of such
illegal contract.
        {¶ 26} “If such prosecuting attorney fails upon the written request of a
taxpayer of the county, to bring such suit or institute such proceedings, or if for
any reason the prosecuting attorney cannot bring such action, or if he has received
and unlawfully withheld moneys belonging to the county, or has received or
drawn public moneys out of the county treasury which he is not lawfully entitled



                                         7
                             SUPREME COURT OF OHIO




to demand and receive, a taxpayer, upon securing the costs, may bring such suit or
institute such proceedings, in the name of the state. Such action shall be for the
benefit of the county, as if brought by the prosecuting attorney.
       {¶ 27} “If the court hearing such case is satisfied that such taxpayer is
entitled to the relief prayed for in his petition, and judgment is ordered in his
favor, he shall be allowed his costs, including a reasonable compensation to his
attorney.”
       {¶ 28} Wenninger is not entitled to an award of attorney fees under R.C.
309.13, because he never demanded that the prosecuting attorney institute a civil
action to protect public funds pursuant to R.C. 309.12, and he never instituted any
such action. In fact, Wenninger did not institute any action at all. He simply
responded to the quo warranto suit instituted by Varnau.
       {¶ 29} Therefore, the court of appeals did not err in not awarding him
attorney fees.
                                    Conclusion
       {¶ 30} Based on the foregoing, the court of appeals did not err in denying
the writ of quo warranto and in not including Wenninger’s attorney fees as part of
the costs of the case that Varnau was ordered to pay. Therefore, we affirm the
judgment of the court of appeals.       We also deny Varnau’s motion for oral
argument because he specifies no reasons for it, and the parties’ briefs are
sufficient to resolve this appeal. See State ex rel. Lorain v. Stewart, 119 Ohio
St.3d 222, 2008-Ohio-4062, 893 N.E.2d 184, ¶ 18-19.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Thomas G. Eagle Co., L.P.A., and Thomas G. Eagle, for appellant and
cross-appellee.



                                         8
                               January Term, 2012




       Gary A. Rosenhoffer, L.L.C., and Gary A. Rosenhoffer; and Patrick L.
Gregory, for appellee and cross-appellant.
                           ______________________




                                        9